Citation Nr: 0305491	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  01-00 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision, which, 
confirmed and continued a non-compensable rating for hearing 
loss in the left ear.  At a November 2002 Board hearing the 
veteran raised the issue of entitlement to service connection 
for depression secondary to hearing loss.  This matter is not 
in appellate status and will be referred to the RO for 
appropriate action.

REMAND

On November 9, 2000, while this case was in the possession of 
the RO, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 
 
A review of the claims folder reveals that, despite the fact 
that the file was in the possession of the RO prior to 
November 9, 2000 (the effective date of the VCAA), and 
remained with the RO until November 29, 2002, the RO never 
advised the veteran of the VCAA, and the potential impact 
this law might have on his claim.  This violation of due 
process must be addressed before the Board can undertake any 
action in this claim.

The veteran's last VA audiological examination was in August 
2000.  The Board finds that the veteran should be afforded a 
current VA audiology examination in order to determine the 
etiology of his hearing loss disability.

Furthermore, the RO is advised to make efforts to obtain 
records of any ongoing treatment the veteran received for 
defective hearing during the pendency of the appeal.  38 
U.S.C.A. § 5103A (West Supp. 2001); Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

In view of the foregoing, the case is remanded for the 
following:
 
1.  Ask the veteran to identify all VA and non-VA 
health care providers that have treated him for 
hearing loss during the period of August 2000 to 
the present.  Obtain records from each health care 
provider the appellant identifies.  

2.  The veteran should be afforded a VA 
audiological examination to determine the nature, 
extent and etiology of any bilateral hearing loss. 
The claims file must be made available to and 
reviewed by the physician in conjunction with the 
examination.  A notation to the effect that this 
record review took place should be included in the 
examination report.  Any and all indicated 
evaluations, studies, and tests deemed necessary by 
the physician should be accomplished.  A separate 
opinion should be provided for each ear along with 
the complete rationale for all opinions expressed 
and conclusions reached. The veteran is hereby 
advised that failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.
3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2002) and 38 C.F.R. § 3.159 are 
fully complied with and satisfied.  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


